Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“means for allocating to an access domain a resource comprising a memory region and for loading a software image associated with the access domain into the memory region” in claim 17. The claim limitation is interpreted as a CPU as disclosed in the paragraph [0025].
“first means for locking the resource against access by any entity other than the access domain” in claim 17. The limitation is interpreted as a processor, read-only memory (“ROM”), etc., as disclosed in the paragraph [0027]
“the first means for locking, for authenticating the software image associated with the access domain, and for initiating booting of the access domain in response to a successful authentication of the software image associated with the access domain” in claim 17. The limitation is interpreted as the limitation is interpreted as a processor, read-only memory (“ROM”), etc., as disclosed in the paragraph [0027].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 9, 11-14, 17, 19-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (United States Patent Application Publication US 2013/0151846), hereinafter Baumann, in view of Buer (United States Patent Application Publication US 2006/0090084), hereinafter Buer.

Regarding claim 1, Baumann teaches allocating to an access domain, by an agent executing on a processor, a resource within the system-on-chip comprising a memory region; ([0078] “At 402, a set-up module, such as the set-up module 110, receives a request from a client system to establish a secure execution environment on an application hosting service, such as the application hosting service 102.” [0080] “At 406, the set-up module instructs a security-enabled processor (SEP) of the application hosting service, such as the security-enabled processor 106, to instantiate, in response to the request, a protected memory area that includes the loader module and one more parameters identified by the request.” [0045] “Although the protected memory area 120 is shown as being part of a contiguous memory area that also includes the host OS 108 and the set-up module 110, the protected memory area 120 may in alternative embodiments be part of a separate memory area, such as a memory area on the same integrated circuit as the security-enabled processor 106 that physically isolates the protected memory area 120 from the rest of the application hosting service 102.” A security-enabled processor instantiates or assigns a protected memory area as the request is received from a client system. Furthermore, an agent executing on a processor is interpreted as a software that is processed on a processor. The set-up module, which causes the processor to instantiate a protected memory area, is a software executed on the security-enabled processor. Furthermore, the protected memory area is on the same integrated circuit with other components as shown in Fig. 1 to perform as an application hosting service, which is interpreted as a resource within the system-on-chip.)
loading, by the agent, a software image associated with the access domain into the memory region; ([0044] “The set-up module 110 provides the security-enabled processor with pointers to the loader module 116 and the parameters 118,…and to load the loader module 116 and the parameters 118 into the protected memory area…” [0079] “At 404, the host operating system places the loader module and the parameters into an area of memory to be protected.” The set-up module instruct the security-enabled processor to load the loader module 116 and the parameters 118 into the protected memory area.)
locking, by a trust management engine, the resource against access by any entity other than the access domain and the trust management engine by setting a resource group configuration in a protection unit, the protection unit being coupled to the resource; ([0084] “At 414, the security-enabled processor stores the identifier in a manner that is accessible only to the security enabled processor.” [0086] “At 418, the security-enabled processor encrypts/signs the attestation certificate using the private key of the security-enabled processor and provides the signed attestation certificate to the loader module executing in the secure execution environment.” [0100] “At 516, the client system verifies the attestation certificate using the known public key of a security-enabled processor of the application hosting service.” The identifier and the attestation certificate provided by the security-enabled processor, which is interpreted as by setting a resource group configuration in a protection unit, the protection unit being coupled to the resource, is used to lock the resource from the unauthorized persons or clients while providing the resource to the verified client system, which is interpreted as locking, by a trust management engine, the resource against access by any entity other than the access domain an the trust management engine.)
authenticating, by the trust management engine, the software image associated with the access domain; ([0085] “At 416, an instance of the loader module executing in the secure execution environment instructs the security-enabled processor to produce an attestation certificate including the identifier and signed by a private key of the security enabled processor.” [0046] “The security-enabled processor 106 may be configured to encrypt and decrypt all data written to and read from, respectively, the protected memory area 120 in order to prevent outside snooping on the protected memory area 120.” Using a certificate and encrypted data, the data in the protected memory area is authenticated. Furthermore, the certificate and encrypted data is for the client system.)
inspecting the resource group configuration in the protection unit by the access domain to determine if the resource group configuration is valid ([0100] “At 516, the client system verifies the attestation certificate using the known public key of a security-enabled processor of the application hosting service.” [0101] “At 518, the client system extracts the identifier from the decrypted attestation certificate. And at 520, the client system compares the identifier with an expected value of a known identifier of the requested activation state of the secure execution environment. A successful match indicates that the activation state of the secure execution environment instantiated by the security-enabled processor of the application hosting service is as specified in the request transmitted at 502.” [0102] “At 522, the client system determines whether the identifiers match.” The client system verifies or inspects the identifier extracted from the attestation certificate, which is provided by the security-enabled processor, which is interpreted as inspecting the resource group configuration in the protection unit by the access domain. The client system determines whether the identifiers match, which is interpreted as to determine if the resource group configuration is valid.)
However, Baumann does not teach initiating booting, by the trust management engine, of the access domain in response to a successful authentication of the software image associated with the access domain and the access domain locking the resource against access by the trust management engine if the resource group configuration in the protection unit is determined valid by the access domain.
Buer teaches initiating booting, by the trust management engine, of the access domain in response to a successful authentication of the software image associated with the access domain. ([0053] “the secure code 212 and associated data may be encrypted and/or authenticated before being stored in a data memory 208.” [0072] “As represented by block 502, the processor initially resets to a secure supervisor mode. Here, system initialization routines perform any self-tests for the components used by a boot loader and initialize various components (e.g., the secure stack) of the system. The boot loader verifies a secure boot image using, for example, HMAC-SHAl. Provided the secure boot image verification passes, the secure boot image is executed by the boot loader.” During initialization or the booting process, a secure boot image for the secure stack is verified, which is interpreted as in response to a successful authentication of the software associated with the access domain, before executing the image, which is interpreted as initiating booting of the access domain. Furthermore, in order for the verification during initialization to be performed, a code must be executed by the processor, which is interpreted as by the trust management engine.)
the access domain locking the resource against access by the trust management engine if the resource group configuration in the protection unit is determined valid by the access domain. ([0059] “As represented by block 306, processing is switched to an open mode so that the operating system may initiate the standard operations of the system. The secure mode controller 206 ensures that the transition from secure mode to open mode is performed properly. This may involve, for example, ensuring that data stored in buffers during secure mode processing is cleared from the buffers so that the data may not be accessed during open mode.” [0183] “As represented by block 1304, a mode switch to secure mode may be initiated when an open application requests a secure service. In some embodiments this may be accomplished via a software interrupt. It should be appreciated, however, that other mechanisms (e.g., a predefined function call, a hardware interrupt via a register access, setting a flag in a data memory, etc.) may be used to initiate a mode switch.” After performing the secure boot, which is interpreted as after booting, processing is switched to the open mode, which does not allow access to the process and data for the secure mode, which is interpreted as the access domain locking the resource against access by the trust management engine. Furthermore, the switching mode is done by setting a flag in a data memory, which is interpreted as if the resource configuration in the protection unit is determined valid by the access domain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baumann by incorporating the teaching of Buer of initiating booting, by the trust management engine, of the access domain in response to a successful authentication of the software image associated with the access domain and locking the resource against access by the trust management engine. They are all directed toward a security of the computing systems. As recognized by Buer, in many applications a data procession system such as a computer or a phone needs to protect the sensitive information, such as financial data or personal information that should only be accessible by authorized persons, being processed from unauthorized access and/or use. ([0002]) Thus, to prevent unauthorized persons from accessing the information while it is stored, the information may be encrypted using a cryptographic key to limit the access to authorized persons. ([0004]) Therefore, it would be advantageous to incorporate the teaching of Buer of initiating booting, by the trust management engine, of the access domain in response to a successful authentication of the software image associated with the access domain and locking the resource against access by the trust management engine to protect the sensitive information from the unauthorized access.

Regarding claim 3, Baumann in view of Buer teaches all the limitations of the method of claim 1, as discussed above.
Baumann, as modified above, further teaches wherein the agent comprises a high-level operating system. ([0038] “An application hosting service 102 includes a memory 104 and a security-enabled processor 106. The memory 104 includes a host operating system (OS) 108 and a set-up module 110. Although the set-up module 110 is shown in FIG. 1 to be separate from the host OS 108, the set-up module 110 may be a component of the host OS 108.” The set-up module as a component of the host OS is interpreted as a high-level operating system.)

Regarding claim 4, Baumann in view of Buer teaches all the limitations of the method of claim 3, as discussed above.
Baumann, as modified above, further teaches wherein the access domain comprises a modem. ([0065] “The computing system 200 may also contain communication connection(s) 206 that allow communications with various other systems.” [0075] “The establishment module 314 is configured to establish, in response to verification by the verification module 318 that the legitimacy of the security-enabled processor is verified and that the digest matches the known identifier 322 of the requested activation state, an encrypted connection with the instance of the loader module executing in the secure execution environment.” [0092] “obtaining the one or more application components may include decrypting the one or more components using the encryption key (received through a secure communication channel).” [0109] “The client system 626 decrypts the sealed persistence key 628 using the private key of the client system 626 and transmits it back to the persistence module 614 via the encrypted connection established during the initialization of the secure execution environment on the migration computer 604.” An encrypted connection through the network and the communication connection is established, which is also provided only to the verified client, prevents the access to other clients. As well known in the art before the effective filing date of the claimed invention, in order to communicate through the network, such as internet facilities, cloud computing providers, out sourced corporate data centers, corporate data centers operated by contract, and content delivery networks, the communication must occur through the modem. [0035])

Regarding claim 5, Baumman in view of Buer teaches all the limitations of the method of claim 1, as discussed above.
Buer further teaches wherein the access domain comprises one or more bus masters. ([0043] “The system 100 includes several bus master and bus slave components that communicate via one or more system busses 124.”)

Regarding claim 6, Baumann in view of Buer teaches all the limitations of the method of claim 5, as discussed above.
Buer further teaches wherein booting comprises a first bus master of the access domain initiating booting of a second bus master of the access domain after the first bus master completes booting, ([0050] “Different secure and open masters in the system may then be associated with different secure and open environments.” [0072] “The secure boot image starts the secure kernel after configuring the secure memory access unit for automatic code decryption and authentication as well as setting up the entire security configuration for secure and open modes of operation.” [0074] “As represented by block 504, when execution is first passed to the open mode the system initializes the open mode stack and initializes non-secure interrupts.” After booting the secure stack or the secure bus masters, the open stack or the open bus masters are initiated or booted.)
the second bus master booting independently of the trust management engine. (As discussed above and as shown in Fig. 5, the open mode is executed after exiting the secure mode. The control of initiating or booting the open stack or open bus masters are handed over to the open mode. Thus, the booting of the second bus master or the open bus master is not controlled by the secure mode with the secure code, which is interpreted as the second bus master booting independently of the trust management engine.)

Regarding claims 9-14 and 17-22, the claims 9-14 and 17-22 are the apparatus claims of the method claims 1-5. The claims 9-14 and 17-22 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Baumann in view of Buer teaches all the limitations of the claims 9-14 and 17-22.
	
	
Regarding claims 25-28, the claims 25-28 are a computer program product claims of the method claims 1-5. The claims 25-28 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Baumann in view of Buer teaches all the limitations of the claims 25-28.

Claims 7, 8, 15, 16, 23, 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Buer as applied to claims 1, 9, 17, and 25 above, and further in view of BROWN et al. (United States Patent Application Publication US 2014/0280668), hereinafter BROWN.

Regarding claim 7, Baumann in view of Buer teaches all the limitations of the method of claim 1, as discussed above.
However, Baumann in view of Buer does not teach the access domain transmitting a request to allocate an additional resource comprising an additional memory region to a high-level operating system ("HLOS"); allocating, by the HLOS, the additional resource to the access domain; locking, by the access domain, the additional resource against access by any entity other than the access domain.
BROWN teaches the access domain transmitting a request to allocate an additional resource comprising an additional memory region to a high-level operating system ("HLOS"); ([0041] “if an application on device 102, in other words the user of device 102, is requesting to save data and all of the available storage capacity of the physical storage disk 16 are currently being used by primary storage disk 18 and secondary storage disk(s) 22, resource allocation component 14 may include a reclaim component 48 operable to reclaim some or all of the storage capacity being used by the secondary storage disk(s) 22 so that primary storage disk 18 may use the reclaimed storage capacity to save the data.” [0042] “if an operating system running on device 102 is requesting to save data to a secondary storage disk 22 and the secondary storage disk 22 has been reclaimed, e.g., reallocated for use by primary storage disk 18, the operating system may receive an error message.” An operating system on device requests storage disk, which is interpreted as an additional memory region to a high-level operating system.)
allocating, by the HLOS, the additional resource to the access domain; ([0042] “the cloud may query whether space is available and between the query and the actual write operation, the operating system may reclaim the space.” When the space is available, the space is reclaimed by the operating system of the device, which is interpreted as allocating the additional resource to the access domain by the HLOS.)
locking, by the access domain, the additional resource against access by any entity other than the access domain. ([0042] “if an operating system running on device 102 is requesting to save data to a secondary storage disk 22 and the secondary storage disk 22 has been reclaimed, e.g., reallocated for use by primary storage disk 18, the operating system may receive an error message.” When the space is allocated, the reclaimed storage for the operating system cannot be allocated or reclaimed by other application or any entity other than the access domain until the space becomes available, which is interpreted as locking the additional resource against access by any entity other than the access domain by the access domain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baumann in view of Buer by incorporating the teaching of BROWN of allocating, by the HLOS, the additional resource to the access domain when the access domain transmit a request to allocate an additional resource, and lock the additional resource against access by any entity other than the access domain. As recognized by BROWN, the cloud may pool the available storage space from devices on a network to provide the available resources for storage on the cloud. ([0028]) Thus, the available storage space within the network can be claimed or reclaimed by other device as needed, which provides surplus storage space to another device and improves efficiency and productivity of the cloud storage system. ([0028]) Furthermore, as ensuring the usage of the allocated surplus space to the device, the device can finish the perform as needed effectively without interrupts. Thus, it would be advantageous to incorporate the teaching of BROWN of allocating, by the HLOS, the additional resource to the access domain when the access domain transmit a request to allocate an additional resource, and lock the additional resource against access by any entity other than the access domain to improve overall efficiency and productivity of the cloud storage system.

Regarding claim 8, Baumann in view of Buer and further in view of BROWN teaches all the limitations of the method of claim 7, as discussed above.
BROWN further teaches unlocking, by the access domain, the additional resource against access by another entity; ([0061] “While both the primary storage 60 and the cloud 64 have access to the 20 Gb of free space 62, the primary storage 60 is able to use 10 Gb of the free space without having to negotiate with the cloud 64 for additional space.” The storage space can be allocated between the primary storage and the cloud, which is interpreted as access by another entity to the additional resource. Furthermore, in order to access the available space, which was not available previously, the space has to be unlocked to another entity.) and the access domain transmitting to the HLOS an indication that the additional resource is free. ([0041] “Resource allocation component may also include an update component 50 operable to update the resources used by primary storage disk 18 and/or the secondary storage disk(s) 22 as resources are used and/or released by the primary storage disk 18 and the secondary storage disk(s) 22.” As discussed above, the operating system requests  the additional space. Resource allocation component updates the resource, which are release by the primary storage disk and the secondary storage disk. The resource released by the primary disk and the secondary storage disk is interpreted as the additional resource is free. Furthermore, it is notified to the operating system or the cloud, which claims or reclaims the additional resource.)

Regarding claims 15, 16, 23, and 24, the claims 15, 16, 23, and 24 are the apparatus claims of the method claims 7 and 8. The claims 15, 16, 23, and 24 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Baumann in view of Buer and further in view of BROWN teaches all the limitations of the claims 15, 16, 23, and 24.

Regarding claims 29 and 30, the claims 29 and 30 are a computer program product claims of the method claims 7 and 8. The claims 29 and 30 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Baumann in view of Buer and further in view of BROWN teaches all the limitations of the claims 29 and 30.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/25/2022, with respect to Claim Rejections – 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 30 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/25/2022, with respect to Claim Rejections – 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 25-30 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/25/2022, with respect to the rejections of claims 1-6, 9-14, 17-22, and 25-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Baumann and Buer.
Baumann teaches “the identifier…stored in the location that is accessible only to the security-enabled processor 106, such as in a register or memory location within the security-enabled processor” ([0047]) Furthermore, Baumann discloses that “the identifier may be, in various embodiments, a digest-such as a hash-of the contents of the protected memory area in the activation state. The identifier may be a public key matching a private key used to sign the software stored in the protected memory area.” ([0083]) Thus, by setting the identifier, the verification of the identifier is used to lock the resource against access by any entity other than the access domain ant the trust management. The identifier included in an attestation certificate is provided to the client system to “determine whether the identifiers match,” which permits the client system to have high degree of confidence that a secure execution environment has been established. ([0102]) Thus, the client system or the access domain inspects the identifier included in the decrypted attestation certificate to determine if the identifiers matches or if the identifier is valid.
Buer teaches based on “a predefined function call, a hardware interrupt via a register access, setting flag in a data memory, etc.” the mode switch is initiated. ([0183]) The mode switch from the secure mode to the open mode ensures “that data stored in buffers during secure mode processing is cleared from the buffers so that the data may not be accessed during open mode.” ([0059]) Thus, “a predefined function call, a hardware interrupt via a register access, setting flag in a data memory, etc.” by open mode applications switches to the open mode, which is interpreted as if the resource group configuration in the protection unit is determined valid by the access domain, the data stored in buffers during secure mode processing is cleared so that the open mode processing does not access the data stored in buffers during secure mode, which is interpreted as the access domain locking the resource against access by the trust management engine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187